DETAILED ACTION
Response to Amendment
This action is in response to amendment filed November 15, 2021 for the application # 16/017,867 filed on June 25, 2018.  Claims 1-18, 21, and 22 are pending, and are directed toward CONCEALING SENSITIVE INFORMATION IN TEXT.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Libin (US 2014/0208418, Pub. Date: Jul. 24, 2014) in view of Basson et al. (US 2017 /0040002, Pub. Date: Feb. 9, 2017), hereinafter referred to as Libin and Basson respectively.
As per claim 1, Libin teaches a computing apparatus comprising: one or more computer readable storage media; one or more processors operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the one or more processors, direct the one or more processors to at least (Software implementations of the system described herein may include executable code that is stored in a computer readable medium and executed by one or more processors. Libin, [0068]):
identify an object comprising text that includes sensitive information (The note 120 indicates that a project identifier in the title 160 and several portions of the body 170 of the note 120 may represent sensitive information and may be subject to partial protection, Libin, [0046]);
identify contextual privacy settings for the sensitive information (Evernote service and software offers a combined approach to protection of and search in private content collections based on partial protection of content in its notes. Libin, [0006]);
identify a context surrounding a presentation of the object (The software includes executable code that automatically detects the fragment without user intervention based on the content of the fragment and/or the context of the fragment within a set of documents, Libin, [0010]);
determine a level of concealment for the sensitive information in the text based on the contextual privacy settings and the context surrounding the presentation of the object (Protected content may be displayed in a variety of formats, subject to user choice, sensitivity levels and other factors. Libin, [0015]); and
Several options for content view are listed below in an order from less protected to more protected:, Libin, [0015]);
wherein the contextual privacy settings differ for different surrounding contexts (Protected content may be displayed in a variety of formats, subject to user choice, sensitivity levels and other factors. Libin, [0015]); 
determine (The detection process starts when a user instructs the system to protect selected content, for example, by pressing a partial encryption button in the software, Libin, [0012]), based on environmental factors comprising a network type (For example, a rule may be prescribed to analyze all scanned documents filed into a certain project notebook or every document initiated as an email received from a certain person or a group of people, Libin, [0012], see also Alternative views may be provided on a mobile device. Libin, [0010]) The proposed method and system automatically detect sensitive portions of a document, encrypt the sensitive portions automatically or following user approval and, possibly, editing, and present encrypted portions in various formats where encrypted portions may have different levels of visibility or may be completely hidden from reader's view, Libin, [0011]);
Libin does not teach "a number of people proximate to the presentation of the object", (Examiner note: although this could be deduced for example from “Looking at such a document, a user and possibly other readers may clearly see locations, layouts and sizes of protected fragments of information. Libin, [0016]”,  “potentially sensitive formulas that may need protection from occasional reading by a third party who may be authorized to view the note without necessarily being authorized to access to all of the content of the note 120. In some cases, only select readers may fully access the note 120 or portions thereof” Libin, [0047], and “An uninformed user may not even recognize at a glance whether hidden protected fragments have ever existed in a particular note.” Libin, [0057]). To exclude any doubt a secondary reference to Basson teaches a number of people proximate to the presentation of the object (The environmental data processing module 200 may use the data sources 206 so as to detect unauthorized users located near the user device 102, to detect authorized users located near the user device 102, or to detect both authorized and unauthorized individuals located near the user device 102. In some embodiments, the presentation of security-restricted portions of the content 118 on the display 114 is modified or transformed based on the detection of unauthorized users in proximity to the user device 102. Basson, [0031]);
Libin in view of Basson are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Libin in view of Basson. This would have been desirable because various computing devices and systems are configured to enable multitasking, which may involve a screen or display presenting content from multiple different applications or programs, or multiple different instantiations of a single application or program. In some instances, a user may prefer that certain information is not visible to others. As an example, a user may desire to hide from others' view all or a portion of the content associated with one or more of the applications or programs running on a computing device (Basson, [0001]).

Libin in view of Basson further teaches and wherein the level of concealment differs between at least two of the different surrounding contexts (Subsequently, if sensitivity hints from the dictionary appear in a document, the system may process the hints using different routines. For example, a specific sensitive term may be immediately treated as a protected portion of content while a generic term associated with information security, such as "password", may cause the system to look for a short separate line of text which does not form a grammatically correct sentence and starts with the generic term. In some cases, the sensitivity hint may be included in the safe content ( to facilitate future searches), while the rest of the line may be included in the sensitive content to address a habitual format of presenting credentials in the text, such as "user name: xxxxx" or "password: xxxxx", placed on separate lines of text. Libin, [0015]).
As per claim 2, Libin in view of Basson teaches the computing apparatus of claim 1 wherein the program instructions are further configured to: receive user input comprising the text; examine the text for the sensitive information; configure the contextual privacy settings for the sensitive information (In an embodiment, a user may instruct the system to automatically analyze each new or existing document in available content collections or may define automatic rules by which the system may decide which content units are to be analyzed. For example, a rule may be prescribed to analyze all scanned documents filed into a certain project notebook or every document initiated as an email received from a certain person or a group of people. Such rules and instructions may reduce the amount of manual work required to pre-select documents for subsequent analysis by the system. Libin, [0012], see also [0013]); and
store the contextual privacy settings in association with the object comprising text that includes the sensitive information (A dictionary of content sensitivity hints may be compiled from different sources, for example: … Custom terms added by a user, such as personal names, internal project names. And other terms and keywords hinting at potentially sensitive content. Libin, [0022], [0026]).
As per claim 3, Libin in view of Basson teaches the computing apparatus of claim 2 wherein to examine the text for the sensitive information, the program instructions direct the one Libin, [0019]-[0027]), and wherein the environmental factors further comprise a presentation mode (In some embodiments, the presentation of security-restricted portions of the content 118 on the display 114 is modified or transformed based on the detection of unauthorized users in proximity to the user device 102. Basson, [0031]) and an authentication type. (The environmental data processing module 200 may utilize biometrics data from the data source 206-1 to perform voice recognition, facial recognition, motion detection to determine manner of walking or other movement, etc. so as to detect and identify persons located near or proximate to the user device 102. For example, facial recognition may be used to positively identify specific persons located near the user device 102. This may include positively identifying one or more specific authorized individuals and positively identifying one or more specific unauthorized individuals. Basson, [0032]).
Libin in view of Basson are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Libin in view of Basson. This would have been desirable because various computing devices and systems are configured to enable multitasking, which may involve a screen or display presenting content from multiple different applications or programs, or multiple different instantiations of a single application or program. In some instances, a user may prefer that certain information is not visible to others. As an example, a user may desire to hide from others' view all or a portion of the content associated with one or more of the applications or programs running on a computing device (Basson, [0001]).

As per claim 4, Libin in view of Basson teaches the computing apparatus of claim 2 wherein to examine the text for the sensitive information the program instructions direct the one or more processors to track indicators associated with the sensitive information in a cloud-based data repository (These systems may be cloud centered, accessible from multiple client devices and may contain highly diversified content with different security and content protection needs for different documents. Libin, [0003]) to be ingested by a machine learning system to identify the sensitive information (sensitive portions may be automatically detected without user intervention based on the content of the portions and the context of the portions within the set of documents. Libin, [0011]).
As per claim 5, Libin in view of Basson teaches the computing apparatus of claim 1 wherein to identify the context surrounding the presentation of the object, the program instructions direct the one or more processors to identify a request to share the object with at least one additional user device (The content management system may be cloud based and may share content across different devices of a user. Libin, [0009]).
As per claim 6, Libin in view of Basson teaches the computing apparatus of claim 1 wherein to identify the context surrounding the presentation of the object, the program instructions direct the one or more processors to identify a request to audibly present the object (The system may also attract user attention to different sizes of detected sensitive content using on-screen messages, audio warning signals, etc. Libin, [0031]).
As per claim 7, Libin in view of Basson teaches the computing apparatus of claim 1 wherein to identify the context surrounding the presentation of the object, the program instructions direct the one or more processors to identify a request to access the object over a public network (The system described herein may also be implemented with any personal or corporate private or semi-private content database system, such as the OneNote® note-taking software provided by the Microsoft Corporation of Redmond, Wash. The content database system may or may not be cloud-based and may or may not share content across different devices of a user. The mobile device may include software that is pre-loaded with the device, installed from an app store, installed from a desktop (after possibly being pre-loaded thereon), installed from media such as a CD, DVD, etc., and/or downloaded from a Web site. Libin, [0067]).
As per claim 8, Libin in view of Basson teaches the computing apparatus of claim 1 wherein to identify the context surrounding the presentation of the object, the program instructions direct the one or more processors to determine a request to access the object, using at least one of a user configured fingerprint, voice recognition, or facial recognition (The environmental data processing module 200 may utilize biometrics data from the data source 206-1 to perform voice recognition, facial recognition, motion detection to determine manner of walking or other movement, etc. so as to detect and identify persons located near or proximate to the user device 102. Basson, [0032]).
Libin in view of Basson are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Libin in view of Basson. This would have been desirable because various computing devices and systems are configured to enable multitasking, which may involve a screen or display presenting content from multiple different applications or programs, or multiple different instantiations of a single application or program. In some instances, a user may prefer that certain information is not visible to others. As an example, a user may desire to hide from others' view all or a portion of the content associated with one or more of the applications or programs running on a computing device (Basson, [0001]).

As per claim 9, Libin in view of Basson teaches the computing apparatus of claim 1 wherein to present the object comprising the text, the program instructions direct the one or more processors to at least blur the sensitive information, rearrange characters included in the sensitive information, obfuscate the sensitive information, use an alias representing the sensitive information, flip over of a digital content card including the sensitive information, or omit the sensitive information in accordance with the level of concealment (The obfuscated view may be blurred, pixelated, filled with a solid color, filled with a regular geometric pattern, and/or filled with an irregular geometric pattern. Executable code that provides alternative views may provide a collapsed view of the fragment that replaces content corresponding to the fragment with one or more characters. Executable code that provides alternative views may provide a hidden view of the fragment wherein the fragment is removed from a corresponding document. Libin, [0010]). 

Claims 10-18, 21 and 22 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Response to Arguments
Applicant’s arguments with regards to claims 1-18, 21 and 22  have been fully considered, but they are not persuasive.
“no teaching or reasonable suggestion” argument – Applicant argues that in contrast with the teachings of Libin, claim 1 is amended herein and recites "determine, based on environmental factors comprising a network type and a number of people proximate to the presentation of the object, whether a context surrounding the presentation of the object comprises one of at least a secure environment, an unsecure environment, and a semi-secure environment." See, e.g., Applicant's Specification, at paras. [0019, 20, 40, 48, and 50]. The Applicant can find no teaching or reasonable suggestion in Libin in view of Basson of at least these additional features of amended claim 1 (REMARKS, page 8).
Response: It should be noted that in currently amended claims the limitation “whether a context surrounding the presentation of the object comprises one of at least a secure environment, an 
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492